Orden
San Juan, Puerto Rico, a 22 de julio de 1977
Mediante convenio celebrado entre la Oficina de Adminis-tración de los Tribunales y la Escuela de Derecho de la Uni-versidad de Puerto Rico, esta última llevó a cabo un estudio abarcador sobre la conveniencia de establecer en Puerto Rico la carrera judicial, basada en el sistema de mérito y en estu-dios especializados. Rendido el informe correspondiente en el mes de octubre de 1976, se analizaron sus conclusiones y reco-mendaciones y, en particular la referente a la creación de un Instituto de Estudios Judiciales, con las siguientes funciones principales:
1. La creación e implementación de un programa gra-duado de estudios judiciales dirigido principalmente a jóvenes abogados con vocación para la carrera judicial.
2. La creación e implementación de un programa inten-sivo de educación judicial de tres meses para adiestra-miento de los jueces de nombramiento reciente.
3. El diseño e implementación de un programa de educa-ción continua para los jueces en servicio.
4. La creación de una unidad de servicios judiciales que provea a los jueces ciertos servicios de asesoramiento mediante la utilización de oficiales jurídicos; también para llevar a cabo ciertas investigaciones de interés y utilidad para el sistema judicial de Puerto Rico.
*11405. La implementation de un programa de licencias sabá-ticas para los jueces, coordinado con las actividades antes enumeradas.
El informe de la Escuela de Derecho, con las modificacio-nes que se le han introducido, incorpora conceptos e ideas dirigidos a mejorar la calidad de la labor de los jueces y, por ende, a fortalecer el principio de la carrera judicial. A tal fin se sometieron propuestas específicas a la Comisión para Combatir el Crimen y, por conducto de ésta, a la Law Enforcement Assistance Administration (LE A A). Ambos orga-nismos han acogido con simpatías la creación del instituto y recientemente nos han notificado su intención de sufragar los costos de los doce meses iniciales de este programa.
En vista de lo anterior, como dirigente administrativo del sistema judicial, por la presente se procede a la creación del Instituto de Estudios Judiciales, sujeto a las siguientes con-diciones :
1. El Instituto estará adscrito a la Oficina del Juez Presi-dente, quien designará su Director Ejecutivo y deter-minará lo relativo a su estructura y funcionamiento.
2. La Oficina de Administración de los Tribunales pro-veerá al Instituto las ayudas gerenciales necesarias para que logre lo más eficazmente posible su propósito. También ejercerá la Oficina de Administración de los Tribunales aquellos controles administrativos que por requisito de ley se ejercen sobre todas las demás uni-dades de la Rama Judicial.
3. El Director Administrativo de los Tribunales queda por la presente facultado para celebrar, en consulta con el Juez Presidente, los contratos necesarios con el De-cano de la Escuela de Derecho de la Universidad de Puerto Rico y con otras universidades o instituciones privadas para cooperar en el desarrollo, la planifica-ción, programación y organización necesarias durante los primero doce meses del Instituto.
*11414. Durante el año fiscal 1977-78 el Director Administra-tivo de los Tribunales someterá cada tres meses al Juez Presidente un informe relativo al desarrollo del Insti-tuto, señalando las áreas de progreso, dificultades y una evaluación de la labor realizada durante el refe-rido trimestre.
5. El Director Administrativo de la Oficina de Adminis-tración de los Tribunales desarrollará una campaña de divulgación pública sobre los propósitos que persigue el Instituto, para conocimiento general y para propi-ciar su plena utilización dentro de un verdadero espí-ritu de carrera judicial.
Lo decretó y firma,
(Fdo.) José Trías Monge Juez Presidente
CERTIFICO:
(Fdo.) Ernesto L. Chiesa Secretario General